Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the response filed on 03/11/2021.  
Claims 1-21 are pending and have been examined.
Allowable Subject Matter
Claims 1-21 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:-
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “an accelerometer adapted to prevent the discharge of an electrical charge from the first and second terminal when the acceleration has not reached a predetermined rate”.
In re to claim 13, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “third and fourth terminals on the back side of the glove portion and electrically connected to the stun hardware component, and a second switch for actuating the discharge of an electrical charge from the third and fourth terminal when impact is made with the second switch”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-12 & 14, claims 2-12 & 14 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claims 15-21, claims 15-21 depend from claim 13, thus are also allowed for the same reasons provided above.     

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/YEMANE MEHARI/Primary Examiner, Art Unit 2839